Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-3, 5, 8, 9, 13, 14, 17-25 and 27-29 are pending.
The prior art submitted on July 26, 2019 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 8, 9, 13, 14, 17-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubecker et al. (2017/0243481).
As per claim 1, Neubecker et al. disclose a method for efficiently guiding a driver of a vehicle through one or more intersections, which includes at least the steps of receiving, by a computing device or system associated with the driver or the vehicle, information regarding status of one or more traffic lights positioned at the one or 
As per claim 2, Neubecker et al. further disclose the monitoring, by the computing device or system, a current distance between the vehicle and at least one of the one or more intersections, wherein causing the dynamic indicator to be presented to the driver includes setting the dynamic indicator based on (i) the information regarding status of the one or more traffic lights, (ii) the current speed, and (iii) the current distance (see at least figures (see at least figures 2, 4, paragraphs 0003, 0014, 0028, 0033, 0051 and 0052).
As per claim 3, Neubecker et al. disclose that the monitoring the current distance includes monitoring a current position of the vehicle; obtaining a position of the at least one of the one or more intersections; and determining the current distance 
As per claim 5, Neubecker et al. further disclose that the computing device or system includes a mobile computing device of the driver (see at least figure 1 and paragraph 0025).
As per claim 8, Neubecker et al. disclose that the receiving the information regarding status of one or more traffic lights includes receiving the information regarding status of one or more traffic lights at the mobile computing device directly from the one or more traffic lights via a vehicle-to-infrastructure (V2I) communication link (see at least figure 2 and paragraphs 0027-0028).
As per claim 9, Neubecker et al. disclose that the receiving the information regarding status of one or more traffic lights includes receiving the information regarding status of one or more traffic lights at the mobile computing device from the one or more traffic lights via a component of the vehicle and a short-range communication link (see at least paragraph 0027).
As per claim 13, Neubecker et al. further disclose that the computing device or system includes a fixed subsystem of the vehicle (see at least figure 1 and the related text).
As per claim 14, Neubecker et al. disclose wherein receiving the information regarding status of one or more traffic lights includes receiving the information regarding status of one or more traffic lights at the fixed subsystem directly from the one or more traffic lights via a vehicle-to-infrastructure (V2I) communication link (see at least figure 1 and the related text).
As per claim 17, Neubecker et al. disclose that causing the dynamic indicator to be presented to the driver includes causing the speaker to produce audio messages that instruct the driver to drive faster or slower in accordance with the one or more changes in speed (see at least figure 1, paragraphs 0014, 0018, 0034 and 0057).
As per claim 18, Neubecker et al. disclose wherein receiving information regarding status of the one or more traffic lights includes receiving traffic light status information generated by computing devices or systems associated with one or more other drivers or vehicles (see at least figures 1, 2 and 4).
With respect to claims 19-25 and 27-29, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Ogawa (8,972,076), Elsheemy (10,217,357), Yokoyama et al. (2010/0004839), Hatav (2010/0007523), Mudalige (2010/0106413), Jang (2011/0098916), Cho et al. (2012/0169517), Kawamata et al. (2015/0046038), Tokita (2016/0328975) and Hoye (2017/0066374).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 2, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661